[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                       ________________________             APRIL 16, 2009
                                                          THOMAS K. KAHN
                             No. 08-13319                      CLERK
                         Non-Argument Calendar
                       ________________________

                  D. C. Docket No. 07-00077-CR-CAR-5


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ONSLOW D. ROSS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                              (April 16, 2009)

Before EDMONDSON, Chief Judge, BIRCH and HULL, Circuit Judges.
PER CURIAM:

       Onslow D. Ross appeals his convictions for bank fraud and money

laundering, in violation of 18 U.S.C. §§ 1344, 1956(a)(1)(B)(i), and 1957. No

reversible error has been shown; we affirm.

       On appeal, Ross challenges three of the district court’s instructions to the

jury. We review these challenges for plain error because Ross did not object at

trial. United States v. Gresham, 325 F.3d 1262, 1265 (11th Cir. 2003). Under

plain-error analysis, Ross must show that “(1) an error occurred; (2) the error was

plain; (3) it affected his substantial rights; and (4) it seriously affected the fairness

of the judicial proceedings.” Id.

       At trial, Ross testified in his own defense and introduced evidence about his

criminal history. The government brought out on cross-examination that Ross

previously had been convicted of theft by deception, theft by taking, forgery, and

financial transaction card fraud. On appeal, Ross argues that the district court erred

by not sua sponte giving the jury a limiting instruction (as specified in Suggested

Pattern Jury Instruction 6.4) stating that the use of his prior convictions and

uncharged misconduct could be used only in evaluating his credibility and not as

evidence of his guilt on the instant charges.

       Here, the district court explained to the jury that (1) a witness’s conviction



                                             2
of a felony offense or a crime involving dishonesty or false statement could factor

into assessing the credibility of that witness, and that (2) when a defendant

testifies, the jury must decide “in the same way as that of any other witness”

whether to believe the testimony presented. The court also instructed the jury that

Ross was on trial only for the crimes charged in the indictment and that his guilt or

innocence could be determined only from the evidence presented. We discern no

error, plain or otherwise, in the district court’s instruction because the court

properly limited the jury to considering Ross’s prior convictions only for the

purpose of assessing his credibility. That the district court did not follow the exact

language of a suggested pattern jury instruction does not -- as Ross suggests --

establish plain error: the pattern instructions are not, in themselves, law.

      Relying on United States v. Santos, 128 S.Ct. 2020 (2008), Ross asserts that

the district court should have instructed the jury that “proceeds,” as that term is

used in the money-laundering statute, means “profits,” not “receipts.” But Santos

was decided nearly three months after Ross’s jury trial ended. Therefore, any error

was not plain under current law; and we reject this argument. See United States v.

Olano, 113 S.Ct. 1770, 1777 (1993) (explaining that, to establish that an error was

plain, appellant must show that the error was “plain,” “clear,” or “obvious” under

current law).



                                            3
       Ross next argues that the district court violated Fed.R.Crim.P. 24(c)(3) by

failing to instruct the jury -- when an alternate juror replaced a sick juror after

deliberations began -- that it was to begin deliberations anew. We reject Ross’s

argument. Rule 24(c)(3) requires a court to instruct a jury to begin its deliberations

“anew” when an alternate juror replaces a juror. Here, the district court instructed

the jury that, when the alternate juror replaced a juror after deliberations began, it

was to begin deliberations again; and because the jury had to be unanimous in its

decision, they had to engage the new juror in their deliberations. This instruction

complied sufficiently with Rule 24(c)(3); that the district court did not use the

exact word “anew” establishes no error as the instruction given adequately

explained the procedures the jurors were to follow.*

       After the jury reached their verdict, the district court asked the jury if they

had signed the verdict form and if the verdict was their own. Each juror replied

affirmatively. Later, Ross approached the district court and stated that a juror

mouthed to him that she had wanted to find him not guilty. The district court took

no action on Ross’s comment, noting the each juror had signed the verdict form

and ensured that it was their verdict. Ross argues that the district court violated



       *
         Ross also contends that the court’s instruction violated his constitutional rights. But the
instruction is not mandated as a matter of constitutional right. See Peek v. Kemp, 784 F.2d
1479, 1484-85 (11th Cir. 1986) (habeas context).

                                                  4
Fed.R.Crim.P. 31(d) by not honoring his request for an individual poll of the jury

after the verdict was published.

      Rule 31(d) provides that “[a]fter a verdict is returned but before the jury is

discharged, the court must on a party’s request, or may on its own, poll the jurors

individually.” “[T]he form of jury polling is a matter entrusted to the sound

discretion of the trial judge.” United States v. O’Bryant, 775 F.2d 1528, 1535 (11th

Cir. 1985). Absent expression of uncertainty about the verdict by one or more of

the jurors, no abuse of discretion occurs by refusing to poll the jury a second time.

Id. at 1536-36.

      The court had discretion to determine whether Ross’s claim -- that he

thought a juror had mouthed to him that she wanted to find him not guilty -- was

sufficient to establish a juror’s expression of uncertainty about the verdict. Given

that the court already had polled the jury to ensure that the verdict was each juror’s

own, that Ross did not clearly request the court to re-poll the jury, and that Ross

presented only his speculation and no evidence to support his allegation, we

discern no abuse on this record.

      AFFIRMED.




                                           5